John I. Purtle, Justice, dissenting. I dissent because it is my opinion that a trial court does not possess the power to dismiss a cause of action because the court is aggravated at the attorney for one side. The local rules require the parties to submit jury instructions which they desire the court to read to the jury. It is my guess that plaintiff’s attorney in the case before us felt like he had prepared all the instructions he wanted the court to read. In fact, he was mistaken in thinking that the law allowed recovery for punitive damages without making an award for compensatory damages. In any event plaintiff’s attorney stated that the trial was expected to last three days and that he could present the missing jury instructions before it was time to read them to the jury. It is obvious that the court and all the attorneys involved knew exactly what that instruction would contain. Therefore, nobody would have suffered injury and the trial court could have dealt with the offending attorney on a different day or at the conclusion of the trial. I would also reverse the order of the trial court which directed plaintiff’s attorney to personally pay the defendant’s attorney the sum of $250 for expenses in going from Osceola to Paragould for a pretrial on this case. It should be noted that neither attorney had complied with the local rules on September 7, 1982. The court stated: When I was in Osceola on September 7, I discovered that the lawyers hadn’t really shown each other their exhibits... specifically I pointed out to them that there was no instruction offered which ... set forth . .. what the jury should be told about what the plaintiff had to prove in order to recover compensatory damages. Local Rule 4 of the circuit court of Mississippi County, insofar as it is abstracted, does not provide for dismissal of a cause of action because one of the attorneys fails to submit instructions. Neither does the rule allow the trial court to impose a fine or penalty inuring to the benefit of the opposing counsel. Article 7, sec. 23 of the Arkansas Constitution requires the trial court to declare the law and further provides that the court shall reduce it to writing on the request of either party. I realize that our cases and rules have long differed with the provisions of Article 7, sec. 23. Nevertheless, in my opinion, the trial court is still charged with this responsibility. Most likely the trial court in the present case had available to him or in his possession on the pretrial dates an instruction with the exact words he desired to present to the jury. ARCP, Rule 51, provides that any party may submit jury instructions to the court at any time up until the close of the evidence unless the court reasonably directs an earlier filing. Local Rule 4 does not specify any instruction other than a “complete set” commencing with AMI 101. Certainly this rule does not give proper notice and an opportunity for a hearing prior to unenumerated sanctions by the local court. I cannot think of any rational reason why the trial court could not have continued with the trial and allowed the appellant’s attorney to submit the missing instructions prior to the close of the evidence as provided by our rules. On September 7, 1982, the court found the instruction missing. At the September 7, 1982 hearing, the court, speaking of the missing instructions, stated, “There is no justification for him to have this other than justice be done and, of course, we have to be more concerned with that than we have anything else.” The court was absolutely correct in that statement; nonetheless in my opinion the dismissal of the plaintiff’s suit, which had been pending for several years, was unjustified. The result of the courts’ action will be to prolong this cause of action unnecessarily, perhaps even for an additional several years. The speedy administration of justice has been thwarted through a needless and wasteful exercise of judicial authority. Therefore, I strenuously object to this court putting its stamp of approval on such an action by the trial court.